AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)        Page I of2 (Page 2 Not for Public Disclosure)


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Eastern District ofNorth Carolina


                    United States of America
                                   v.                                       )
                       John Orlando Sinclair
                                                                            )
                                                                            )    Case No:       _7._·0_2-_C_R_-3_1_-l_H_ _ _ _ _ _ _ _ _ __

                                                                            ))   USM No: 50358-056
                                                                                                ~~~~~~~~~-



Date of Original Judgment:           July 23, 2002
Date of Previous Amended Judgment: _ _ _ _ __                               )    Chris Locascio
(Use Date ofLast Amended Judgment if Any)                                        Defendant's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
          Upon motion of         0      the defendant     0   the Director of the Bureau of Prisons           0   the court under 18 U.S.C.
§ 3582(c)( l)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
           D DENIED. 0 GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of 262              months is reduced to 188 on Count 1
                                                                                                         ------------
                                                (Complete Parts I and JI of Page 2 when motion is granted)

The term of supervised release in Count 1 is reduced to 4 years. Count 2 remains 60 months imprisonment, consecutive to Count
1. The term of supervised release in Count 2 remains 5 years, concurrent with Count 1.




                                                                                                                               0



If the amount of time the defendant has already served exceeds this sentence, the sentence is reduce d to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes ofreleasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated _J_ul~y_,2~;2+0_0_2~,- - - - - - - - - - - - - -
shall remain in effect. IT IS SO ORDERED.


Order Date:          :; /rr /! J     I      I

Effective Date:                                                      Malcolm J. Howard          Senior U.S. District Judge
                    --,--~~-~--,--,--

                     (if different from order date)                                                  Printed name and title
